Citation Nr: 0121130	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post operative 
residuals of surgery for maxillary retrognathia with 
malocclusion.

Entitlement to a higher rating for a donor scar site of the 
right hip, initially assigned a zero percent evaluation, 
effective from February 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1981 to September 
1986.

A March 1987 RO rating decision denied service connection for 
post operative residuals of surgery for maxillary 
retrognathia with malocclusion.  The veteran was notified of 
this decision in March 1987 and she did not appeal.

In February 1999, the veteran submitted an application to 
reopen the claim for service connection for residuals of 
surgery for maxillary retrognathia with malocclusion, and she 
submitted a claim for service connection for a right hip 
donor site scar.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a March 1999 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for residuals of surgery for 
maxillary retrognathia with malocclusion and granted service 
connection for a right hip donor site scar.  A zero percent 
evaluation was assigned for the right hip scar, effective 
from February 1999.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of her claims.

The veteran asserts that the post operative residuals of 
surgery for her preservice maxillary retrognathia include a 
right temporomandibular (TMJ) click and sinusitis.  An 
October 1999 RO rating decision denied service connection for 
these conditions.  The evidence considered in this decision 
as well as the decision itself were not covered in a 
supplemental statement of the case.  This decision and the 
evidence considered are relevant to the veteran's application 
to reopen the claim for service connection for residuals of 
surgery for maxillary retrognathia with malocclusion and due 
process requires that the RO provide the veteran with a 
related supplemental statement of the case.  38 C.F.R. 
§ 19.31 (2000).

In July 1999, the veteran underwent a VA dental/oral 
examination.  The examiner noted that the veteran had 
clicking and a pain in the right temporomandibular joint, 
that were not related to the oral surgery in service because 
the clicking had not started until a few years ago.  The 
report of the veteran's VA dental consultation in January 
1987 notes the presence of clicking of the right TMJ joint 
and the relevance of this medical information should have 
been discussed by the examiner who conducted the July 1999 VA 
dental/oral examination.  Under the circumstances, the report 
of the July 1999 VA examination should be returned to the 
examiner or an appropriate substitute for the preparation of 
an addendum to the report of this examination.

The veteran complains of a painful right hip scar.  A review 
of the record reveals that she has not been provided with a 
medical examination to determine the current severity of this 
scar, and she should be.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for oral/dental problems since 
separation from service and for the right 
hip scar since February 1999.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The report of the VA oral/dental 
examination should be returned to the 
examiner who conducted that examination 
or to an appropriate substitute for the 
preparation of an addendum that includes 
an opinion as to the nature and extent of 
any right TMJ disability, and to obtain 
an opinion as to whether it is at least 
as likely as not that such disability is 
the result of the surgery in service, and 
if so, if such disability is the "usual 
effect" of the surgical treatment in 
service.  The opinion should discuss 
medical principles as applied to the 
medical evidence in the veteran's case, 
including the report of her VA dental 
consultation in January 1987.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  If the requested 
information cannot be provided without 
examination of the veteran, she should be 
scheduled for such examination.

3.  The veteran should be scheduled for a 
VA skin examination to determine whether 
her right hip scar is poorly nourished 
with repeated ulceration, tender and 
painful on objective demonstration, or 
limits function of an affected part.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001), are fully complied 
with and satisfied.  

5.  The RO should review the claims.  The 
review of the application to reopen the 
claim for service connection for 
residuals of surgery for maxillary 
retrognathia with malocclusion should 
consider all the claimed residuals of the 
oral surgery in service.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
her representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


